Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	The Amendment filed on 9/10/21 has been considered persuasive.  The rejections in the Nonfinal Office Action, filed 6/15/21, are now moot.  Further search and consideration is need and the newly amended claims are considered as stated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,101,410 Hussell.
2.    	Referring to claim 1, Hussell teaches a package, comprising: a substrate, (Figure 8 #172), comprising a first surface and an upper conductive layer, (Figure 8 #150), on the first surface; a first light-emitting unit, (Figure 8 #130), disposed on the upper conductive layer, (Figure 8 #150), and comprising a first light-emitting surface, (Figure 8 #130), and a first side wall; a 
3.    	Referring to claim 3, Hussell teaches a package according to claim 1, wherein the light-absorbing layer, (Figure 8 #140 & Col. 11 Lines 25-30), has a transmittance lower than that of the light-transmitting layer, (Figure 8 #110 & Col. 10 Lines 22-24).
4.    	Referring to claim 4, Hussell teaches a package according to claim 1, wherein the light-absorbing layer includes a carbon, (Figure 8 #140 & Col. 11 Lines 18-30 “Polycarbonate”).  
5.    	Referring to claim 5, Hussell teaches a package according to claim 1, wherein the light-absorbing layer, (Figure 8 #140 & Col. 11 Lines 18-30), and the light-transmitting layer, (Figure 8 #110 & Col. 10 Lines 22-24), includes silicone, epoxy, or a combination thereof.  
6.    	Referring to claim 6, Hussell teaches a package according to claim 1, wherein the substrate, (Figure 8 #172), comprises a an insulating layer, (Figure 8 #170), a lower conductive layer, (Figure 8 #152), disposed under the insulating layer, (Figure 8 #170), and a plurality of 
7.    	Referring to claim 8, Hussell teaches a package according to claim 1, wherein the first light-emitting unit and the second light-emitting unit are flip-chips, (Figure 8 #130).
8.    	Referring to claim 9, Hussell teaches a package according to claim 1, wherein the light-absorbing layer, (Figure 8 #140), has a first thickness, (Figure 8 #140 the vertical thickness next to the LED #130), and a second thickness, (Figure 8 #140 the vertical thickness under the LED’s #130 electrode pads), different from the first thickness.
9.    	Referring to claim 10, Hussell teaches a package according to claim 9, wherein a portion of the light-absorbing layer, (Figure 4 #140), has a portion, (Figure 8 #140 the vertical thickness next to the LED #130), contacting the first side wall of the first light-emitting unit, (Figure 4 #130), and another portion, (Figure 8 #140 the vertical thickness under the LED’s #130 electrode pads), away from the first light-emitting unit, the portion has a first thickness, (Figure 8 #140 the vertical thickness next to the LED #130), the another portion has a second thickness, (Figure 8 #140 the vertical thickness under the LED’s #130 electrode pads), and the first thickness is larger than the second thickness.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
10.	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/15/21